By order of March 7, 2018, the defendant was directed to answer the application for leave to appeal the September 19, 2017 judgment of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, and we REMAND this case to the Oakland Circuit Court for further proceedings. The warrantless search of the defendant's vehicle was properly executed pursuant to the automobile exception. Based on the defendant's admission of criminal activity and the presence of nitrous oxide canisters in the Trooper's plain view, the Trooper had *885probable cause to believe that the defendant had committed a crime and that evidence of that crime was located within the vehicle. See People v. Kazmierczak , 461 Mich. 411, 418-419, 605 N.W.2d 667 (2000).